       Case 9:19-cv-01243-TJM Document 27 Filed 03/25/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


TALARICO YOUNG,

                           Petitioner,
      v.                                                      9:19-CV-1243
                                                              (TJM)

STEWART ECKERT, Superintendent,

                           Respondent.


APPEARANCES:                                                  OF COUNSEL:

TALARICO YOUNG
Petitioner pro se
14-B-1425
Wende Correctional Facility
P.O. Box 1187
Alden, NY 14004

HON. LETITIA JAMES                                            JODI A. DANZIG, ESQ.
Attorney for Respondent                                       Ass't Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

THOMAS J. McAVOY
Senior United States District Judge

                                   DECISION and ORDER

I.   INTRODUCTION

     Petitioner Talarico Young filed this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. Dkt. No. 1, Petition (“Pet.”). Respondent opposed the petition. Dkt. No. 15,

Memorandum of Law in Opposition; Dkt. No. 16, Answer; Dkt. No. 17, State Court Records

("SCR"); Dkt. No. 18, State Court Transcripts. Petitioner filed a reply. Dkt. No. 24, Traverse.

The petition is under consideration by the Court.
        Case 9:19-cv-01243-TJM Document 27 Filed 03/25/21 Page 2 of 8




      Simultaneously, petitioner also filed a motion to stay. Dkt. No. 23. Respondent

opposed the motion. Dkt. No. 25. Petitioner submitted a further filing in support of the

motion and, alternatively, requested that the Court conduct an evidentiary hearing. Dkt. No.

26. For the foregoing reasons, both of petitioner's motions are denied.

II.   DISCUSSION

      Petitioner requested a stay because "[t]he material facts underlying [his ineffective

assistance of counsel and false evidence claims] had not been adequately developed at the

state level, because the petitioner was not able to afford [the] services of a lawyer and the

state trial court declined to conduct a hearing[.]" Dkt. No. 23 at 3-4. Accordingly, petitioner

recently retained a private investigator who was interviewing several witnesses who,

petitioner anticipated, would provide statements which would identify "an alternative

perpetrator and verify[] that material testimony evidence provided at [the] trial was false." Id.

at 4. Petitioner required the stay to allow the investigator to complete his interviews and

submit his findings for the Court to consider in conjunction with the pending petition. Id. at 4-

5.

      Respondent opposed petitioner's motion, arguing that because the petition was not a

mix of exhausted and unexhausted claims, a stay was not warranted. Dkt. No. 25 at 2.

Further, respondent argued that because the Court is limited to examining the record before

the state court for purposes of determining a habeas petition, the Court could not consider

any additional facts uncovered by petitioner's newly retained private investigator. Id.

      Petitioner submitted a second filing, in support of his motion for a stay, asking

alternatively for the Court to conduct an evidentiary hearing allowing petitioner to marshal



                                                2
        Case 9:19-cv-01243-TJM Document 27 Filed 03/25/21 Page 3 of 8




further evidence, via his private investigator, to prove that petitioner's constitutional rights

were violated. Dkt. No. 26.

      A.     Motion for a Stay

      Generally, a motion for a stay is made so that a habeas petitioner can exhaust his or

her state court remedies while a federal habeas petition remains pending. See Rhines v.

Weber, 544 U.S. 269, 275-77 (2005). However, here, neither party disputes that petitioner's

claims have been exhausted. See SCR at 187-191 (Onondaga County Court decision

denying petitioner's ineffective assistance of counsel and false testimony claims on the

merits); People v. Young, 153 A.D.3d 1618, 160-21 (4th Dep't 2017) (Appellate Div ision

decision denying petitioner's ineffective assistance of counsel claim on the merits). Instead

petitioner requests a stay to allow his private investigator time to further compile new

evidence to support his federal habeas claims. Dkt. No. 23 at 5.

      "District courts do ordinarily have authority to issue stays . . . where such a stay would

be a proper exercise of discretion." Rhines v. Weber, 544 U.S. 269, 276 (2005) (internal

citations omitted). A court evaluating a habeas petition is no different, and has the same

discretion. Id. However, "[s]taying a federal habeas petition frustrates [the] . . . objective of

encouraging finality by allowing a petitioner to delay the resolution of the federal proceedings[

and also] . . . undermines [the] goal of streamlining federal habeas proceedings[.]" Id. at

277. Accordingly, a "stay and abeyance should be available only in limited circumstances."

Id.

      Because habeas corpus actions are civil in nature, the same factors regulating a

traditional stay are utilized. Hilton v. Braunskill, 481 U.S. 770, 775-76 (1987). The four



                                                 3
        Case 9:19-cv-01243-TJM Document 27 Filed 03/25/21 Page 4 of 8



factors to be considered are

             (1) whether the stay applicant has made a strong showing that he
             is likely to succeed on the merits; (2) whether the applicant will be
             irreparably injured absent a stay; (3) whether issuance of the stay
             will substantially injure the other parties interested in the
             proceeding; and (4) where the public interest lies.

Id. at 776 (citations omitted).

     Here, petitioner has not made any arguments concerning the four stay factors or

otherwise establishing that a stay is warranted. Without determining whether petitioner has

made a strong showing that he is likely to succeed on the merits, the rest of the factors

militate against petitioner.

     Petitioner will not be irreparably injured absent a stay and, conversely, respondent

would be injured if one were to be issued. This is because issuing a stay to allow petitioner's

private investigator to gather new evidence for presentation to the Court is inconsistent with

federal precedent.

     "In cases where a petitioner's federal habeas claims were presented to the state courts

and rejected on the merits, a district court's ability to take new evidence is strictly limited."

Merritt v. Chappius, No. 9:14-CV-1481 (LEK), 2015 W L 5711961, at *19 (N.D.N.Y. Sept. 29,

2015). The Supreme Court has explicitly held

             that review under § 2254(d)(1) is limited to the record that was
             before the state court that adjudicated the claim on the merits.
             Section 2254(d)(1) refers, in the past tense, to a state-court
             adjudication that “resulted in” a decision that was contrary to, or
             “involved” an unreasonable application of, established law. This
             backward-looking language requires an examination of the
             state-court decision at the time it was made. It follows that the
             record under review is limited to the record in existence at that
             same time i.e., the record before the state court.

Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011). The "AEDPA's statutory scheme is

                                                  4
       Case 9:19-cv-01243-TJM Document 27 Filed 03/25/21 Page 5 of 8



designed to strongly discourage [the submission of new evidence because] . . . federal courts

sitting in habeas are not an alternative forum for trying facts and issues which a prisoner

made insufficient effort to pursue in state proceedings." Id. at 186.

     Here, consistent with Pinholster, this Court's review of new evidence is strictly limited.

563 U.S. at 182. Because the state court decided petitioner's claim s, this Court must rely

solely on the record that was presented to the state court at the tim e of the decision. Id.; see

also Ryan v. Gonzales, 568 U.S. 57, 75 (2013) ("Any extra record evidence that [petitioner]

might have concerning [his] claims would . . . be inadmissible."); Greene v. Fisher, 565 U.S.

34, 44 (2011) (explaining the rationale behind Cullen, namely that "§ 2254(d)(1) requires

federal courts to focus on what a state court knew and did and to measure state-court

decisions against [Supreme Court] precedents as of the time the state court renders its

decision.") (internal quotation marks and emphasis omitted). Holding otherwise would be

contrary to federal precedent and the framework which parties have come to rely upon in

federal habeas corpus proceedings.

     Petitioner contends that despite the fact that he "is pursuing additional support such as

affidavits from the residents (via [a] private investigator), the operative facts [and] substance

of that information was on record and presented to the state court in the police reports." Dkt.

No. 26 at 2. Essentially, petitioner claims that these potentially new witness statements

should be deemed part of the record which was previously evaluated by the state court,

consistent with Pinholster. However, petitioner cannot have it both ways. Regardless of the

creative manner petitioner attempts to present whatever new evidence he claims his

personal investigator may find, it remains new evidence that cannot, in these circumstances,

be evaluated by the Court.

                                                5
        Case 9:19-cv-01243-TJM Document 27 Filed 03/25/21 Page 6 of 8



     Moreover, consistent with the rationale used by Pinholster and its progeny, allowing a

stay for petitioner's private investigator to marshal further evidence for this Court to consider

would represent an unreasonable and unnecessary delay that completely contradicts the

aims of federal habeas corpus jurisprudence and negatively impacts judicial efficiency and

the parties' interests in a speedy outcome. Therefore, no public interest is furthered by

delaying progress in this case.

     Accordingly, petitioner's motion for a stay is denied.

     B.      Motion for Further Discovery

     Alternatively, petitioner argues that, given the broad discretion given to federal courts,

an evidentiary hearing should be conducted to delve into the testimony of the individuals his

private investigator is pursuing to ensure petitioner received a fair trial. Dkt. No. 26 at 2.

Essentially, petitioner requests to expand the record and allow new discovery to be included

in the State Court Record. However, petitioner does not proffer any further arguments why

the Court should exercise its discretion. Id.

     "A habeas petition, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course." Bracy v. Gramley, 520 U.S. 899, 904 (1997).

However, pursuant to Habeas Rules 6 and 7, a district court m ay order discovery or

expansion of the record where a party demonstrates good cause. Good cause is

demonstrated where the petitioner advances “specific allegations before the court [to] show

reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is entitled to relief . . . .” Bracy, 520 U.S. at 909 (internal quotation

marks omitted).

     Here, petitioner has failed to demonstrate that any of this discovery information would

                                                 6
       Case 9:19-cv-01243-TJM Document 27 Filed 03/25/21 Page 7 of 8



show his entitlement to relief. The Court finds petitioner's "generalized statements about the

possible existence of material do[es] not constitute 'good cause.' Rather a petitioner must

produce specific evidence that supports his claim that the requested material exists." Green

v. Artuz, 990 F. Supp. 267, 271 (S.D.N.Y. 1998). Petitioner assumes that by retaining a

private investigator there will be an array of witness declarations which will provide him with

impeachment and exculpatory material. Dkt. No. 23 at 4. However, that is nothing more

than conjecture. The attached correspondence from the private investigator indicates that

these potential witnesses are not sources of such exculpatory information. The first alleged

witness, despite prodding by the investigator about an unidentified individual who could be

the mystery assailant, repeated the same information which she provided to law enforcement

and was memorialized in the police reports. Id. at 9. The second alleged witness was either

not home or would not answer her door. Id. And the final two alleged witnesses had moved,

and the investigator was only able to find a current address for one of them. Id. at 9-10.

     It appears that petitioner is attempting to engage in a fishing expedition, looking for

something possibly exculpatory, and such requests are not permitted on habeas review. See

Naranjo v. United States, No. 1:16-CV-7386, 2019 W L 4879297, at *1 (S.D.N.Y. Oct. 3,

2019) (explaining that "Rule 6 does not license a petitioner to engage in a fishing expedition

seeking documents merely to determine whether the requested items contain any grounds

that might support his petition, and not because the docum ents actually advance his claims

of error.") (internal quotation marks and citations omitted). Further, it seems clear that any

such expedition would not be fruitful. Thus, the proposed discovery would be insufficient to

show petitioner's entitlement to relief and establish good cause to grant his motion.

     Accordingly, petitioner's motion is denied.

                                                7
          Case 9:19-cv-01243-TJM Document 27 Filed 03/25/21 Page 8 of 8



 III. CONCLUSION

     WHEREFORE, it is

     ORDERED that petitioner's motion to stay this action, Dkt. No. 23, is DENIED; and it is

further

     ORDERED that petitioner's alternative motion to expand the record and conduct further

discovery, Dkt. No. 26, is DENIED; and it is further

     ORDERED that the action is fully briefed and before the Court for a decision. The case

will be decided in due course. NO FURTHER SUBMISSIONS ARE REQUIRED FROM

EITHER PARTY; and it is further

     ORDERED that the Clerk serve a copy of this Decision and Order upon petitioner in

accordance with the Court's Local Rules of Practice.

Dated:March 25, 2021




                                               8
